DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,469,025. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed feature of “a first plurality of sets of rotor coils attached to the first coupler and spaced around the first axis” as recited in applicants’ claim 1 and similarly recited in claims 6, 9, 14, 17, and 20 is taught by conflicting Patent ‘025’s teaching of the first plurality of sets of rotor coils being “attached to the first coupler equidistant from one another so that the first axis is centered between the first plurality of sets of rotor coils” (see comparison of claims below).

Applicant’s Claims
Claims of Conflicting Patent No.: 11,469,025
1. An electromagnetic propulsion system comprising: a first plurality of stator coils wound about a first axis and configured to receive electric current to induce a first magnetic field; a plurality of support structures that support the first plurality of stator coils; a first coupler that surrounds a portion of the first plurality of stator coils and having a notch, the first coupler being oriented so that the notch can pass over one of the plurality of support structures when the first coupler moves along the first plurality of stator coils; and 

a first plurality of sets of rotor coils attached to the first coupler and spaced around the first axis, 



the first plurality of sets of rotor coils being wound about axes that are parallel to the first axis and configured to receive electric current to induce magnetic fields that interact with the first magnetic field so that magnetic forces are applied to the first plurality of sets of rotor coils thereby propelling the first coupler along the first plurality of stator coils and providing a magnetic levitation force between the first plurality of sets of rotor coils and the first plurality of stator coils.


2. The system of claim 1, wherein the first plurality of sets of rotor coils comprises three sets of rotor coils.

3. The system of claim 2, the three sets of rotor coils being attached to the first coupler at locations on the first coupler so that the three sets of rotor coils triangulate the first axis.

4. The system of claim 1, further comprising a chassis supported by the first coupler.

5. The system of claim 4, further comprising - an energy storage device positioned on the chassis and electrically connectable to the first plurality of sets of rotor coils; and at least one of a sliding contact system or bearing system operable to supply power from the energy storage device to one or more of the first plurality of stator coils located in front or behind the first plurality of sets of rotor coils.

6. The system of claim 4, further comprising - a second plurality of stator coils wound about a second axis and supported by the plurality of support structures, the second plurality of stator coils being configured to receive electric current to induce a second magnetic field; a second coupler supporting the chassis and surrounding a portion of the second plurality of stator coils and having a notch, the second coupler being oriented so that the notch can pass over one of the plurality of support structures when the second coupler moves along the second plurality of stator coils; and 

a second plurality of sets of rotor coils attached to the second coupler and spaced around the second axis, 




the second plurality of sets of rotor coils being wound about axes that are parallel to the second axis and configured to receive electric current to induce magnetic fields that interact with the second magnetic field so that magnetic forces are applied to the second plurality of sets of rotor coils thereby propelling the chassis cooperatively with the first plurality of sets of rotor coils.

7. The system of claim 4, further comprising a control system positioned on the chassis and configured to control an amount of electric current delivered to the first plurality of sets of rotor coils.

8. The system of claim 7, the control system being operable to reverse a direction of the magnetic force.

9. The system of claim 4, further comprising - a coaxial coupler 
supporting the chassis and surrounding a different coaxial portion of the first plurality of stator coils and having a notch, the coaxial coupler being oriented so that the notch can pass over one of the plurality of support structures when the coaxial coupler moves along the first plurality of stator coils; and 

a coaxial plurality of sets of rotor coils attached to the coaxial coupler and spaced around the first axis, 



the coaxial plurality of sets of rotor coils being wound about axes that are parallel to the first axis and being configured to receive electric current to induce magnetic fields that interact with the first magnetic field so that magnetic forces are applied to the coaxial plurality of sets of rotor coils thereby propelling the chassis cooperatively with the first plurality of sets of rotor coils.

10. The system of claim 1, further comprising a cylindrical housing that houses the first plurality of stator coils and is supported by the plurality of support structures, wherein the first plurality of stator coils are positioned on at least one of the following locations: an inner surface of the cylindrical housing, an internal portion of a wall of the cylindrical housing, or an outer surface of the cylindrical housing.

11. The system of claim 10, further comprising a bearing system for reducing friction between the first coupler and the cylindrical housing.

12. The system of claim 11, wherein the bearing system includes superconducting magnets configured to maintain the first coupler in a levitated position.

13. The system of claim 1, further comprising - a chassis supported by the first coupler; a first energy storage device positioned on the chassis and configured to supply power to the first plurality of sets of rotor coils; a second energy storage device configured to supply power to one or more of the first plurality of stator coils; and a control system configured to selectively connect the one or more of the first plurality of stator coils to the second energy storage device.

14. A method of propelling an object, the method comprising: energizing a first plurality of stator coils that are wound about a first axis to induce a first magnetic field, the stator coils being supported by a plurality of support structures; and 

energizing a first plurality of sets of rotor coils that are attached to a first coupler that supports the object, 


the energizing of the first plurality of sets of rotor coils inducing magnetic fields in the first plurality of sets of rotor coils that interact with the first magnetic field so that magnetic forces propel the first plurality of sets of rotor coils which propel the first coupler and the object along the first plurality of stator coils with a notch in the first coupler passing over the plurality of support structures.



15. The method of claim 14, 
wherein the first plurality of sets of rotor coils are energized via an energy storage device positioned on a chassis that is attached to the first coupler and that supports the object.

16. The method of claim 15, further comprising controlling, via a control system, an amount of electric current from the energy storage device provided to the first plurality of sets of rotor coils.

17. The method of claim 15, further comprising - energizing a second 
plurality of stator coils that are wound about a second axis to induce a second magnetic field, the second plurality of stator coils being supported by the plurality of support structures; and 

energizing a second plurality of sets of rotor coils that are attached to a second coupler that supports the chassis, 


the energizing of the second plurality of sets of rotor coils inducing magnetic fields in the second plurality of sets of rotor coils that interact with the second magnetic field so that magnetic forces propel the second plurality of sets of rotor coils which push the second coupler along the second plurality of stator coils with a notch in the second coupler passing over the plurality of support structures.

18. The method of claim 14, wherein the energizing of the first plurality of stator coils comprises selectively energizing one or more of the first plurality of stator coils located axially in front of or behind the associated rotor coils.

19. The method of claim 14, further comprising energizing the first plurality of stator coils to induce a second magnetic field that interacts with the magnetic fields of the first plurality of 
sets of 
rotor coils so that magnetic forces decelerate the first plurality of sets of rotor coils, thereby decelerating the object.

20. An electromagnetic propulsion system comprising: a first plurality of stator coils wound about a first axis and configured to receive electric current to induce a first magnetic field; a second plurality of stator coils wound about a second axis and configured to receive electric current to induce a second magnetic field; a plurality of support structures that support the first plurality of stator coils and the second plurality of stator coils; a first coupler that surrounds a portion of the first plurality of stator coils and having a notch, the first coupler being oriented so that the notch can pass over one of the plurality of support structures when the first coupler moves along the first plurality of stator coils; 
a second coupler that surrounds a portion of the second plurality of stator coils and having a notch, the second coupler being oriented so that the notch can pass over one of the plurality of support structures when the second coupler moves along the second plurality of stator coils; a chassis supported by the first coupler and the second coupler; 

a first plurality of sets of rotor coils attached to the first coupler and spaced around the first axis, 



the first plurality of sets rotor coils being wound about axes that are parallel to the first axis and configured to receive electric current to induce magnetic fields that interact with the first magnetic field so that magnetic forces are applied to the first plurality of sets of rotor coils; and 

a second plurality of sets of rotor coils attached to the second coupler and spaced around the second axis, 




the second plurality of sets of rotor coils being wound about axes that are parallel to the second axis and configured to receive electric current to induce magnetic fields that interact with the second magnetic field so that magnetic forces are applied to the second plurality of sets of rotor coils thereby propelling the chassis cooperatively with the first plurality of sets of rotor coils.
1. An electromagnetic propulsion system comprising: a first plurality of stator coils wound about a first axis and configured to receive electric current to induce a first magnetic field; a plurality of support structures that support the first plurality of stator coils; a first coupler that surrounds a portion of the first plurality of stator coils and having a notch, the first coupler being oriented so that the notch can pass over one of the plurality of support structures when the first coupler moves along the first plurality of stator coils; and 

a first plurality of sets of rotor coils attached to the first coupler equidistant from one another so that the first axis is centered between the first plurality of sets of rotor coils, 

the first plurality of sets of rotor coils being wound about axes that are parallel to the first axis and configured to receive electric current to induce magnetic fields that interact with the first magnetic field so that magnetic forces are applied to the first plurality of sets of rotor coils thereby propelling the first coupler along the first plurality of stator coils and providing a magnetic levitation force between the first plurality of sets of rotor coils and the first plurality of stator coils.


2. The system of claim 1, wherein the first plurality of sets of rotor coils comprises three sets of rotor coils.

3. The system of claim 2, the three sets of rotor coils being attached to the first coupler at locations on the first coupler so that the three sets of rotor coils triangulate the first axis.

4. The system of claim 1, further comprising a chassis supported by the first coupler.

5. The system of claim 4, further comprising— an energy storage device positioned on the chassis and electrically connectable to the first plurality of sets of rotor coils; and at least one of a sliding contact system or bearing system operable to supply power from the energy storage device to one or more of the first plurality of stator coils located in front or behind the first plurality of sets of rotor coils.

6. The system of claim 4, further comprising— a second plurality of stator coils wound about a second axis and supported by the plurality of support structures, the second plurality of stator coils being configured to receive electric current to induce a second magnetic field; a second coupler supporting the chassis and surrounding a portion of the second plurality of stator coils and having a notch, the second coupler being oriented so that the notch can pass over one of the plurality of support structures when the second coupler moves along the second plurality of stator coils; and 

a second plurality of sets of rotor coils attached to the second coupler equidistant from one another so that the second axis is centered between the second plurality of sets of rotor coils, 

the second plurality of sets of rotor coils being wound about axes that are parallel to the second axis and configured to receive electric current to induce magnetic fields that interact with the second magnetic field so that magnetic forces are applied to the second plurality of sets of rotor coils thereby propelling the chassis cooperatively with the first plurality of sets of rotor coils.

7. The system of claim 4, further comprising a control system positioned on the chassis and configured to control an amount of electric current delivered to the first plurality of sets of rotor coils.

8. The system of claim 7, the control system being operable to reverse a direction of the magnetic force.

9. The system of claim 4, further comprising— a coaxial coupler supporting the chassis and surrounding a different coaxial portion of the first plurality of stator coils and having a notch, the coaxial coupler being oriented so that the notch can pass over one of the plurality of support structures when the coaxial coupler moves along the first plurality of stator coils; and 

a coaxial plurality of sets of rotor coils attached to the coaxial coupler equidistant from one another so that the first axis is centered between the coaxial plurality of sets of rotor coils, 

the coaxial plurality of sets of rotor coils being wound about axes that are parallel to the first axis and being configured to receive electric current to induce magnetic fields that interact with the first magnetic field so that magnetic forces are applied to the coaxial plurality of sets of rotor coils thereby propelling the chassis cooperatively with the first plurality of sets of rotor coils.

10. The system of claim 1, further comprising a cylindrical housing that houses the first plurality of stator coils and is supported by the plurality of support structures, wherein the first plurality of stator coils are positioned on at least one of the following locations: an inner surface of the cylindrical housing, an internal portion of a wall of the cylindrical housing, or an outer surface of the cylindrical housing.

11. The system of claim 10, further comprising a bearing system for reducing friction between the first coupler and the cylindrical housing.

12. The system of claim 11, wherein the bearing system includes superconducting magnets configured to maintain the first coupler in a levitated position.

13. The system of claim 1, further comprising— a chassis supported by the first coupler; a first energy storage device positioned on the chassis and configured to supply power to the first plurality of sets of rotor coils; a second energy storage device configured to supply power to one or more of the first plurality of stator coils; and a control system configured to selectively connect the one or more of the first plurality of stator coils to the second energy storage device.

14. A method of propelling an object, the method comprising: energizing a first plurality of stator coils that are wound about a first axis to induce a first magnetic field, the stator coils being supported by a plurality of support structures; and 

energizing a first plurality of sets of rotor coils that are equidistantly attached to a first coupler that supports the object, 

the energizing of the first plurality of sets of rotor coils inducing magnetic fields in the first plurality of sets of rotor coils that interact with the first magnetic field so that magnetic forces propel the first plurality of sets of rotor coils which propel the first coupler and the object along the first plurality of stator coils with a notch in the first coupler passing over the plurality of support structures, 




wherein the first plurality of sets of rotor coils are energized via an energy storage device positioned on a chassis that is attached to the first coupler and that supports the object.

15. The method of claim 14, further comprising controlling, via a control system, an amount of electric current from the energy storage device provided to the first plurality of sets of rotor coils.

16. The method of claim 14, further comprising— energizing a second plurality of stator coils that are wound about a second axis to induce a second magnetic field, the second plurality of stator coils being supported by the plurality of support structures; and 

energizing a second plurality of sets of rotor coils that are equidistantly attached to a second coupler that supports the chassis, 

the energizing of the second plurality of sets of rotor coils inducing magnetic fields in the second plurality of sets of rotor coils that interact with the second magnetic field so that magnetic forces propel the second plurality of sets of rotor coils which push the second coupler along the second plurality of stator coils with a notch in the second coupler passing over the plurality of support structures.

17. The method of claim 14, wherein the energizing of the first plurality of stator coils comprises selectively energizing one or more of the first plurality of stator coils located axially in front of or behind the associated rotor coils.

18. The method of claim 14, further comprising energizing the first plurality of stator coils to induce a second magnetic field that interacts with the magnetic fields of the first plurality of 

rotor coils so that magnetic forces decelerate the first plurality of sets of rotor coils, thereby decelerating the object.

19. An electromagnetic propulsion system comprising: a first plurality of stator coils wound about a first axis and configured to receive electric current to induce a first magnetic field; a second plurality of stator coils wound about a second axis and configured to receive electric current to induce a second magnetic field; a plurality of support structures that support the first plurality of stator coils and the second plurality of stator coils; a first coupler that surrounds a portion of the first plurality of stator coils and having a notch, the first coupler being oriented so that the notch can pass over one of the plurality of support structures when the first coupler moves along the first plurality of stator coils; 
a second coupler that surrounds a portion of the second plurality of stator coils and having a notch, the second coupler being oriented so that the notch can pass over one of the plurality of support structures when the second coupler moves along the second plurality of stator coils; a chassis supported by the first coupler and the second coupler; 

a first plurality of sets of rotor coils attached to the first coupler equidistant from one another so that the first axis is centered between the first plurality of sets of rotor coils, 

the first plurality of sets rotor coils being wound about axes that are parallel to the first axis and configured to receive electric current to induce magnetic fields that interact with the first magnetic field so that magnetic forces are applied to the first plurality of sets of rotor coils; and 

a second plurality of sets of rotor coils attached to the second coupler equidistant from one another so that the second axis is centered between the second plurality of sets of rotor coils, 

the second plurality of sets of rotor coils being wound about axes that are parallel to the second axis and configured to receive electric current to induce magnetic fields that interact with the second magnetic field so that magnetic forces are applied to the second plurality of sets of rotor coils thereby propelling the chassis cooperatively with the first plurality of sets of rotor coils.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834